UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities and Exchange Act of Date of Report (date of earliest event reported): March 31, 2008 LONGFOOT COMMUNICATIONS CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 333-130110 76-0763470 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4400 Biscayne Boulevard Suite 950 Miami, Florida 33137 (Address of principal executive office) Company’s telephone number, including area code:(305) 573-4112 4400 Biscayne Boulevard Suite 1500 Miami, Florida 33137 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 31, 2008, Aaron Grunfeld resigned from his positions as the President and Secretary of Longfoot Communications Corp. (the “Company”). On March 31, 2008, the Board of Directors (the “Board”) of the Company appointed Glenn L.
